In an action to recover upon promissory notes, plaintiff appeals from an order of the Supreme Court, Westchester County, dated November 20, 1964, which granted defendant’s motion to set aside a default judgment. Order reversed, without costs, and motion denied. The moving papers establish that defendant deliberately permitted the default to be taken against him and sought to reopen the proceedings only when it appeared that plaintiff, in proceedings supplementary to judgment, might be able to compel a corporation to which defendant rendered services, without compensation, to make payments in satisfaction of the debt. Under the circumstances, the default was not excusable and the motion should have been denied. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.